Citation Nr: 0805494	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to separate compensable evaluations for tinnitus 
in each ear.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active duty for training with the Army 
National Guard of Alabama from May 1966 to September 1966; 
from August 1967 to September 1967; from June 8, 1968 to June 
23, 1968; from June 1969 to July 1969; from June 1970 to July 
1970; and from June 5, 1971 to June 21, 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.  


CONCLUSION OF LAW

The claim for separate compensable ratings for tinnitus in 
each ear is without legal merit.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2007).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran has asserted that he is entitled to separate 10 
percent disability ratings for his service-connected 
bilateral tinnitus because he has tinnitus in each ear.  In 
this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

By way of history, prior to June 13, 2003, Diagnostic Code 
6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A Note following the diagnostic code stated that a 
separate evaluation for tinnitus could be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supported an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  Under this diagnostic 
code, a 10 percent evaluation represents the maximum 
schedular rating allowable for tinnitus.  The Notes following 
the diagnostic code indicate that only a single evaluation is 
to be assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) is 
not to be evaluated under Diagnostic Code 6260, but rather is 
to be evaluated as part of any underlying condition causing 
it.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective 
June 13, 2003).

In this case, the veteran filed his initial claim for service 
connection for tinnitus in June 2004.  Thus, the amended 
version of diagnostic code 6260 is applicable to the 
veteran's current claim on appeal.  Here, as noted above, the 
maximum rating for tinnitus is 10 percent, whether unilateral 
or bilateral.  Therefore, there is no basis under the 
regulation by which to grant the veteran's claim on appeal.  
See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) 
(The United States Court of Appeals for the Federal Circuit 
affirmed VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for 
tinnitus, regardless of whether the tinnitus was unilateral 
or bilateral).    

Therefore, the Board finds that the veteran's service-
connected tinnitus has been assigned the highest allowable 
schedular rating of 10 percent.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's claim for separate compensable ratings must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack 
of legal merit). 

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (The VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of the 
disability.).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  




ORDER

A separate compensable rating for tinnitus in each ear is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


